                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 3:02-CR-158 JCM (VPC)
                 8                                            Plaintiff(s),                     ORDER
                 9            v.
               10     DAVID KEVIN WAGNER,
               11                                          Defendant(s).
               12
               13            Presently before the court is defendant David Kevin Wagner’s motion for early termination
               14     of supervised release. (ECF No. 78). The United States of America (“the government”) filed a
               15     non-opposition response to defendant’s motion. (ECF No. 80).
               16            On June 10, 2003, defendant was sentenced in the District of Nevada to 188 months in
               17     custody followed by five (5) years of supervised release. (ECF No. 37). On March 10, 2015, the
               18     court granted a stipulation reducing defendant’s term of custody to 151 months. (ECF No. 75).
               19     On October 30, 2015, defendant commenced his term of supervised release. (ECF No. 78).
               20            With approximately two (2) years of supervised release remaining, defendant requests
               21     early termination. (Id.). The government, consistent with the recommendation of the United States
               22     Probation Office, does not oppose early termination. (ECF No. 80).
               23            Pursuant to 18 U.S.C. § 3583(e), the court may, after considering the factors set forth in 18
               24     U.S.C. § 3553(a), terminate supervised release after one year “if it is satisfied that such action is
               25     warranted by the conduct of the defendant released and the interest of justice.” 18 U.S.C. §
               26     3583(e)(1). Those factors include, inter alia, “the nature and circumstances of the offense and the
               27     history and characteristics of the defendant” and “the kinds of sentence and the sentencing range
               28

James C. Mahan
U.S. District Judge
                1     established for the applicable category of offense committed by the applicable category of
                2     defendant.” 18 U.S.C. §§ 3553(a)(1), (4).
                3            Here, defendant’s motion provides the court with sufficient information to conduct a proper
                4     assessment under 18 U.S.C. § 3583(e). Defendant indicates that he was released from custody
                5     seven (7) months early and began participating in the Hope for Prisoners Program. (ECF No. 78).
                6     Defendant has also been compliant with his conditions of supervised release, has not violated any
                7     laws, is gainfully employed, and maintains a working relationship with his family. (Id.). Thus,
                8     the factors set forth under 18 U.S.C. § 3583(e) favor early termination of supervised release.
                9            Accordingly,
              10             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that defendant’s motion for
              11      early termination of supervised release (ECF No. 78) be, and the same hereby is, GRANTED.
              12             DATED October 15, 2018.
              13                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
